DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2022 has been entered.
Claims 1-20 are currently under consideration.  The Office acknowledges the amendments to claims 1, 9, 10, and 13-15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Foo et al. (U.S. Pub. No. 2017/0014645 A1; hereinafter known as “Foo”), in view of Lachaine (U.S. Pub. No. 2019/0080459 A1).
Regarding claim 1, Foo discloses a treatment system for delivering an image-guided radiation therapy treatment to a moving structure included a region of a patient body based on of a treatment plan (Abstract; Figs. 1, 6), the treatment system comprising: a receiving unit for receiving a series of first images of the region of the patient body in different phases of a motion of the structure, the series of first images being associated with a series of second images of the patient body in same phases of the motion of the moving structure as the series of first images, the first images being acquired from an imaging unit in accordance with a first imaging mode and the second images being acquired from an imaging unit in a second imaging mode differing from the first imaging mode, wherein each second image is associated with a corresponding first image among the series of first images, wherein each second image and the corresponding first image pertain to a same phase of the motion of the moving structure as each other ([0007]-[0010]; [0013]; [0036]; MR images and US images); an imaging unit 26 controllable to acquire a third image of the patient using the second imaging mode during the radiation therapy treatment ([0007]; [0040]; US during therapy); and an evaluation unit configured to plan a continuation of the radiation therapy treatment upon the acquisition of the third image, wherein the evaluation unit is configured to plan the continuation of the radiation therapy treatment based on data relating to a selected one of the first images and to select said selected one of the first images based on a comparison between the third image and the second images associated with the first images ([0031]; [0039]; [0049]-[0050]; real-time US compared with pre-treatment US to utilize and select a pre-treatment MR image).  Foo fails to disclose that the imaging units that provide acquisition of the first images and the second images are the same imaging unit and that the first and second images are acquired using a same imaging modality as each other.  Lachaine discloses a similar treatment system for delivering an image-guided radiation therapy treatment to a moving structure (Abstract) wherein the system includes a combined radiation therapy and imaging system 100/150 comprising an imaging unit 140 that is controllable to acquire first images in accordance with a first imaging mode (e.g., 3D MRI) and second images in a different second imaging mode (e.g., 2D MRI), wherein the first and second images are acquired using a same imaging modality as each other (e.g., MRI), in order to provide excellent contrast and high resolution MRI images while allowing for fast enough imaging to track intrafractional motions ([0004]-[0007]; [0018]-[0020]; [0028]-[0030]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foo with a combined system, as taught by Lachaine, in order to simplify the process by not requiring two separate systems, while providing excellent contrast and high resolution MRI images and still allowing for fast enough imaging to track intrafractional motions.
Regarding claim 2, the combination of Foo and Lachaine discloses the invention as claimed, see rejection supra, and Lachaine further discloses that the second imaging mode is selected such that it allows for a faster image acquisition compared with the first imaging mode ([0020]).
Regarding claim 3, the combination of Foo and Lachaine discloses the invention as claimed, see rejection supra, and Lachaine further discloses that the first images are 3D images and wherein the second and third images are 3D, 2D, or 1D images ([0019]-[0020]).
Regarding claim 4, the combination of Foo and Lachaine discloses the invention as claimed, see rejection supra, and Foo further discloses that the evaluation unit is configured to identify a motion phase associated with at least one second image that best matches the third image in accordance with a predefined criterion and to select the first image associated to the identified motion phase as the first image on the basis of which the continuation of the radiation therapy treatment is planned ([0009]; [0011]; [0014]; [0016]; [0037]; [0040]; [0049]).
Regarding claim 9, the combination of Foo and Lachaine discloses the invention as claimed, see rejection supra, and Lachaine further discloses that the imaging unit comprises at least one of a MRI device and an X-ray tomography imaging device, and wherein either the first and second imaging modes each include an image acquisition using the MRI device or the X-ray tomography imaging device ([0019]-[0020]; [0030]).
Regarding claim 10, Foo discloses a treatment preparation system for preparing an image-guided radiation therapy treatment of a moving structure included a region of a patient body (Abstract; Figs. 1, 6), the treatment preparation system comprising: an imaging unit controllable to acquire a series of first images of the region of the patient body in different phases of a motion of the moving structure, the first images being acquired in accordance with a first imaging mode, an imaging unit controllable to acquire a series of second images of the region of the patient body in same phases of the motion of the moving structure as the first images, the second images being acquired in accordance with a second imaging mode ([0007]-[0010]; [0013]; [0036]; MR images and US images), wherein the treatment preparation system is configured to associate each second image to a first image pertaining to a same phase of the motion of the structure as the second image ([0036]), and to provide the first images for use in planning a continuation of the radiation therapy treatment during the treatment ([0039]; [0049]-[0050]).  Foo fails to disclose that the same imaging unit is controllable to acquire both the first images and the second images and that the first and second images are acquired using a same imaging modality as each other.  Lachaine discloses a similar treatment preparing system for preparing an image-guided radiation therapy treatment to a moving structure (Abstract) wherein the system includes a combined radiation therapy and imaging system 100/150 comprising an imaging unit 140 that is controllable to acquire first images in accordance with a first imaging mode (e.g., 3D MRI) and second images in a different second imaging mode (e.g., 2D MRI), wherein the first and second images are acquired using a same imaging modality as each other (e.g., MRI), in order to provide excellent contrast and high resolution MRI images while allowing for fast enough imaging to track intrafractional motions ([0004]-[0007]; [0018]-[0020]; [0028]-[0030]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foo with a combined system, as taught by Lachaine, in order to simplify the process by not requiring two separate systems, while providing excellent contrast and high resolution MRI images and still allowing for fast enough imaging to track intrafractional motions.
Regarding claim 11, the combination of Foo and Lachaine discloses the invention as claimed, see rejection supra, and Lachaine further discloses that the imaging unit is controllable to alternately acquire the first and second images ([0030]).
Regarding claim 12, the combination of Foo and Lachaine discloses the invention as claimed, see rejection supra, and Foo further discloses a planning unit configured to generate a treatment plan for the radiation therapy treatment based on one of the first images and to provide the treatment plan for use in controlling a delivery of the radiation therapy treatment ([0031]; [0039]; [0049]-[0050]).  
Regarding claim 13, Foo discloses a method for operating a treatment system for delivering an image-guided radiation therapy treatment to a moving structure included a region of a patient body based on a treatment plan (Abstract; Figs. 1, 6), the method comprising: receiving a series of first images of the region of the patient body in different phases of a motion of the moving structure, the series of first images being associated with a series of second images of the patient body in same phases of the motion of the moving structure, the first images being acquired from an imaging unit in accordance with a first imaging mode and the second images being acquired from an imaging unit in a second imaging mode differing from the first imaging mode, wherein each second image is associated with a corresponding first image among the series of first images, wherein each second image and the corresponding first image pertain to a same phase of the motion of the moving structure as each other ([0007]-[0010]; [0013]; [0036]; MR images and US images); acquiring a third image of the patient using the second imaging mode during the radiation therapy treatment ([0007]; [0040]; US during therapy); and planning a continuation of the radiation therapy treatment upon the acquisition of the third image based on a selected one of the first images, said selected one of the first images being selected based on a comparison between the third image and the second images associated with the first images ([0031]; [0039]; [0049]-[0050]; real-time US compared with pre-treatment US to utilize and select a pre-treatment MR image).  Foo fails to disclose that the imaging units that provide acquisition of the first images and the second images are the same imaging unit and that the first and second images are acquired using a same imaging modality as each other.  Lachaine discloses a similar method for delivering an image-guided radiation therapy treatment to a moving structure (Abstract) using a combined radiation therapy and imaging system 100/150 comprising an imaging unit 140 that is controllable to acquire first images in accordance with a first imaging mode (e.g., 3D MRI) and second images in a different second imaging mode (e.g., 2D MRI), wherein the first and second images are acquired using a same imaging modality as each other (e.g., MRI), in order to provide excellent contrast and high resolution MRI images while allowing for fast enough imaging to track intrafractional motions ([0004]-[0007]; [0018]-[0020]; [0028]-[0030]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foo to use a combined system, as taught by Lachaine, in order to simplify the process by not requiring two separate systems, while providing excellent contrast and high resolution MRI images and still allowing for fast enough imaging to track intrafractional motions.
Regarding claim 14, Foo discloses a method for preparing an image-guided radiation therapy treatment of a moving structure included a region of a patient body (Abstract; Figs. 1, 6), the method comprising: controlling an imaging unit to acquire a series of first images of the region of the patient body in different phases of a motion of the moving structure, the first images being acquired in accordance with a first imaging mode; controlling an imaging unit to acquire a series of second images of the region of the patient body in same phases of the motion of the moving structure as the first images, the second images being acquired in accordance with a second imaging mode ([0007]-[0010]; [0013]; [0036]; MR images and US images); associating each second image to a first image pertaining to a same phase of the motion of the structure as the second image ([0036]), and providing the second images and data relating to the associated first images for use in planning a continuation of the radiation therapy treatment during the treatment ([0039]; [0049]-[0050]).  Foo fails to disclose controlling the same imaging unit to acquire both the first images and the second images and that the first and second images are acquired using a same imaging modality as each other.  Lachaine discloses a similar treatment preparing method for preparing an image-guided radiation therapy treatment to a moving structure (Abstract) using a combined radiation therapy and imaging system 100/150 comprising controlling an imaging unit 140 to acquire first images in accordance with a first imaging mode (e.g., 3D MRI) and second images in a different second imaging mode (e.g., 2D MRI), wherein the first and second images are acquired using a same imaging modality as each other (e.g., MRI), in order to provide excellent contrast and high resolution MRI images while allowing for fast enough imaging to track intrafractional motions ([0004]-[0007]; [0018]-[0020]; [0028]-[0030]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foo using a combined system, as taught by Lachaine, in order to simplify the process by not requiring two separate systems, while providing excellent contrast and high resolution MRI images and still allowing for fast enough imaging to track intrafractional motions.


Regarding claim 15, the combination of Foo and Lachaine discloses the invention as claimed, see rejection supra, and Foo further discloses a tangible nonvolatile computer readable medium having stored thereon a computer program comprising program code means for causing a computer device to carry out a method as defined in claim 13 when the computer program is executed on the computer device ([0082]-[0086]).
Regarding claim 16, the combination of Foo and Lachaine discloses the invention as claimed, see rejection supra, and Lachaine further discloses that the second imaging mode is selected such that it allows for a faster image acquisition compared with the first imaging mode ([0020]).
Regarding claim 17, the combination of Foo and Lachaine discloses the invention as claimed, see rejection supra, and Lachaine further discloses that the first images are 3D images and wherein the second and third images are 3D, 2D, or 1D images ([0019]-[0020]).
Regarding claim 18, the combination of Foo and Lachaine discloses the invention as claimed, see rejection supra, and Foo further discloses identifying a motion phase associated with at least one second image that best matches the third image in accordance with a predefined criterion and selecting a first image associated to the identified motion phase as the selected one of the first images based on which the continuation of the radiation therapy treatment is planned ([0009]; [0011]; [0014]; [0016]; [0037]; [0040]; [0049]).

Allowable Subject Matter
Claims 5-8, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for the reasons presented in the previous Office actions.

Response to Arguments
Applicant’s arguments with respect to the objection to claim 15 have been fully considered and are persuasive in light of the amendments.  The objection has been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as detailed supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gauthier et al. (U.S. Pub. No. 2017/0106208 A1) also teaches IGRT systems and methods that include an imaging unit that acquires first images in a first imaging mode and second images in a second imaging mode, wherein the first and second images are acquired using the same imaging modality (e.g., both are MRI images but the first images are 3D and the second images are 2D).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791